Per Ouriam.

As it appears that the company agreed to carry the case to the destination, if on its line, otherwise to deliver to another carrier on the route to the destination, and that it was not to be liable for loss or damage not occurring on its own road or its portion of . the through route, and as the evidence of the witness Sherwood as to the extent of defendant’s line was competent, the *770judgment must be affirmed with costs. See Reed v. United States Express Co., 48 N. Y. 462.
Present: Tbuax, P. J., Scott and Dugbo, JJ.
Judgment affirmed, with costs.